DETAILED ACTION
               Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 3/22/2019.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “determining the ambient temperature based on an output of the neural network” in last line of the claim renders the claim indefinite.  It is unclear whether “the ambient temperature” recited is the same or different from the measured ambient temperature in third and fourth lines of the claim. In addition, it is unclear how the limitation “determining the ambient temperature based on an output of the neural network ties in with the rest of the claim limitations.  Clarification and correction is required.
2-8 are rejected under 35 USC 112(b) for the reasons explained above with respect to independent claim 1 from which they depend.

Regarding claim 9, the claim recites “determining the ambient temperature based on an output of the neural network” in last two lines of the claim renders the claim indefinite.  It is unclear whether “the ambient temperature” recited is the same or different from the measured ambient temperature in second and third lines of the claim. In addition, it is unclear how the limitation “determining the ambient temperature based on an output of the neural network ties in with the rest of the claim limitations.  Clarification and correction is required.
Dependent claims 10-16 are rejected under 35 USC 112(b) for the reasons explained above with respect to independent claim 9 from which they depend.
Regarding claim 17, the claim recites “determining the ambient temperature based on an output of the neural network” in last line of the claim renders the claim indefinite.  It is unclear whether “the ambient temperature” recited is the same or different from the measured ambient temperature in third and fourth lines of the claim. In addition, it is unclear how the limitation “determining the ambient temperature based on an output of the neural network ties in with the rest of the claim limitations.  Clarification and correction is required.
Dependent claims 18-20 are rejected under 35 USC 112(b) for the reasons explained above with respect to independent claim 17 from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 9-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajax et al. US 2016/0231755A1 (hereinafter Ajax) in view of Seem et al. US2015/0167999A1 (hereinafter Seem).
Regarding claim 1, Ajax teaches a method for determining ambient temperature of a device in a building control system (see abstract), the method comprising: 
obtaining a first temperature measurement from a first temperature sensor of the device, the first temperature sensor configured to measure the ambient temperature (see para. 0002, 0037-0039, 0050 wherein an integrated temperature sensor is disclosed to measure ambient temperature within building zones, see para. 0043, wherein a temperature sensor is disclosed for measuring air temperature); 
obtaining a second temperature measurement from a second temperature sensor of the device, the second temperature sensor configured to measure a wherein the temperature within the zone controllers is being measured by an integrated temperature sensor within the zone controllers); 
determining a brightness level associated with a display of the device (see para.45, wherein a lighting sensor is disclosed, see para. 0061, wherein a determination of whether a backlight of a display is on or off is determined by determining the backlight level or brightness); 
determining a state of a relay associated with the device, the state of the relay indicative of a level of electrical energy powering the device (see para. 0060, wherein state of a relay is determined);
providing the first temperature measurement, the second temperature measurement, the brightness level, and the state of the relay as input to storage module (see para. 0062-0063, 0071-0072 wherein the parameters measured are inputted to a storage module 122); and 
determining the ambient temperature based on an output of the storage module (see para. 0064-0068, 0071-0074, 0081 0093, wherein a temperature compensation module 116 receives the inputs and an output handler receives the compensated temperature from the compensation module and a compensated temperature representing the ambient temperature in which the controller is located is determined).
However, Ajax do not expressly or explicitly teaches that the storage module is a neural network. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 2, Ajax teaches a storage module with a time series dataset comprising the first temperature measurement, the second temperature measurement, the brightness level, the state of the relay, and a measurement of the ambient temperature generated by a third temperature sensor that is separate from the device. (para. 0043-0045, 0059, 0062-0065 discloses a temperature sensor 45 positioned in a supply air duct 28 and further teaches a time at which the data point is measured, and/or other attributes that describe the data points or the physical state or condition represented by the data points and wherein the parameters are inputted into a storage module 0062-0063, 0071-0072).

Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 3, Ajax further teaches determining an internal heat index associated with the device using the second temperature measurement, the brightness level, and the state of the relay, wherein the internal heat index comprises an estimation of heat generated by electronic components of the device (see para. 0028-0031, wherein an estimate of the heat generated by the electronic components within the electronic controller is determined and a compensation is made, by a correction factor/internal heat index, see para. 0063-0066, 0079-0081).
However, Ajax do not expressly or explicitly teaches a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 4, the combination of Ajax and Seem teaches the materials as applied above.  Ajax further teaches that determining the internal heat index comprises determining a temperature of the display based on the brightness level and an amount 0062-0066, 0079-0081, teaches a time at which the data point is measured, and/or other attributes that describe the data points or the physical state or condition represented by the data points is disclosed 0062-0063, 0071-0072, 0079-0081, 0087).
However, Ajax do not expressly or explicitly teaches a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

claim 5, the combination of Ajax and Seem teaches the materials as applied above.  Ajax further teaches that determining the internal heat index further comprises determining a temperature of the relay based on the state of the relay and an amount of time since the state of the relay has changed (see para. 0062-0063, 0071-0072, 0079-0081, 0087, wherein a temperature associated with activating each of relays is disclosed and wherein a time at which the data point is measured, and/or other attributes that describe the data points or the physical that describe the data points or the physical state or condition represented by the data points is disclosed, 0028-0031, 0043-0045, 0059, 0062-0066, 0079-0081).
However, Ajax do not expressly or explicitly teaches a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to 

Regarding claim 6, the combination of Ajax and Seem teaches the materials as applied above.  Ajax further teaches that the internal heat index comprises a weighted sum of the second temperature measurement, the temperature of the display, and the temperature of the relay (see para. 0043-0045, 0055, 0059, 0062-0066, 0073, 0075, 0079-0081, 0091, wherein the zone controller can use a summation of the controller event products as input to a temperature compensation filter).
However, Ajax do not expressly or explicitly teaches a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to 

Regarding claim 9, Ajax teaches a device in a building control system (see Fig. 3-6), the device comprising: 
a first temperature sensor configured to generate a first temperature measurement that is indicative of ambient temperature of the device (see para. 0002, 0037-0039, 0050 wherein an integrated temperature sensor is disclosed to measure ambient temperature within building zones, see para. 0043, wherein a temperature sensor is disclosed for measuring air temperature); 
a relay configured to control an amount of electrical energy powering the device (see para. 0052, 0055, 0060-0062, 0069, 0071-0073, 0089-0090 where relays are disclosed); 
a display configured to provide a user interface to a user of the device (see para. 0038, wherein a graphical display that may include a user input device is disclosed); and 
a processing circuit comprising a second temperature sensor configured to generate a second temperature measurement that is indicative of a temperature of the processing circuit  (see para. 0039, wherein the temperature within the zone controllers is being measured by an integrated temperature sensor within the zone controllers), the processing circuit configured to: 
0050 wherein an integrated temperature sensor is disclosed to measure ambient temperature within building zones, see para. 0043, wherein a temperature sensor is disclosed for measuring air temperature); 
obtain the second temperature measurement from the second temperature sensor (see para. 0039, wherein the temperature within the zone controllers is being measured by an integrated temperature sensor within the zone controllers); 
determine a brightness level associated with the display; determine a state of the relay (see para.45, wherein a lighting sensor is disclosed, see para. 0061, wherein a determination of whether a backlight of a display is on or off is determined by determining the backlight level or brightness); 
provide the first temperature measurement, the second temperature measurement, the brightness level, and the state of the relay as input to a neural network (see para. 0062-0063, 0071-0072 wherein the parameters measured are inputted to a storage module 122); and 
determining the ambient temperature based on an output of the storage module (see para. 0064-0068, 0071-0074, 0081 0093, wherein a temperature compensation module 116 receives the inputs and an output handler receives the compensated temperature from the compensation module and a compensated temperature representing the ambient temperature in which the controller is located is determined).

Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 10, the combination of Ajax and Seem teaches all the materials as applied above and further teaches a storage module with a time series dataset comprising the first temperature measurement, the second temperature measurement, the brightness level, the state of the relay, and a measurement of the ambient temperature generated by a third temperature sensor that is separate from the device.
para. 0043-0045, 0059, 0062-0065 discloses a temperature sensor 45 positioned in a supply air duct 28 and further teaches a time at which the data point is measured, and/or other attributes that describe the data points or the physical state or condition represented by the data points and wherein the parameters are inputted into a storage module 0062-0063, 0071-0072).
However, Ajax do not expressly or explicitly teaches that the storage module is a neural network and training the neural network with the input parameters. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

claim 11, the combination of Ajax and Seem teaches all the materials as applied above. Ajax further teaches to determine an internal heat index associated with the device using the second temperature measurement, the brightness level, and the state of the relay, wherein the internal heat index comprises an estimation of heat generated by electronic components of the device  (see para. 0028-0031, wherein an estimate of the heat generated by the electronic components within the electronic controller is determined and a compensation is made, by a correction factor/internal heat index, see para. 0063-0066, 0079-0081).
However, Ajax do not expressly or explicitly teaches a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, 

Regarding claim 12, the combination of Ajax and Seem teaches all the materials as applied above.  Ajax further teaches to determine a temperature of the display based on the brightness level and an amount of time since the brightness level has changed (see para. 0028-0031, 0043-0045, 0059, 0062-0066, 0079-0081, teaches a time at which the data point is measured, and/or other attributes that describe the data points or the physical state or condition represented by the data points is disclosed 0062-0063, 0071-0072, 0079-0081, 0087).
However, Ajax do not expressly or explicitly teaches a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to 

Regarding claim 13, the combination of Ajax and Seem teaches all the materials as applied above.  Ajax teaches to determine a temperature of the relay based on the state of the relay and an amount of time since the state of the relay has changed  (see para. 0062-0063, 0071-0072, 0079-0081, 0087, wherein a temperature associated with activating each of relays is disclosed and wherein a time at which the data point is measured, and/or other attributes that describe the data points or the physical that describe the data points or the physical state or condition represented by the data points is disclosed, 0028-0031, 0043-0045, 0059, 0062-0066, 0079-0081).
However, Ajax do not expressly or explicitly teaches a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural 

Regarding claim 14, the combination of Ajax and Seem teaches all the materials as applied above.  Ajax further teaches that internal heat index comprises a weighted sum of the second temperature measurement, the temperature of the display, and the temperature of the relay (see para. 0043-0045, 0055, 0059, 0062-0066, 0073, 0075, 0079-0081, 0091, wherein the zone controller can use a summation of the controller event products as input to a temperature compensation filter).
However, Ajax do not expressly or explicitly teaches a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).


Regarding claim 17, Ajax teaches a method for determining ambient temperature of a device in a building control system, the method comprising: 
obtaining a first temperature measurement from a first temperature sensor of the device, the first temperature sensor configured to measure the ambient temperature (see para. 0002, 0037-0039, 0050 wherein an integrated temperature sensor is disclosed to measure ambient temperature within building zones, see para. 0043, wherein a temperature sensor is disclosed for measuring air temperature);
obtaining a second temperature measurement from a second temperature sensor of the device, the second temperature sensor configured to measure a temperature of a processing circuit of the device (see para. 0039, wherein the temperature within the zone controllers is being measured by an integrated temperature sensor within the zone controllers);
, wherein a lighting sensor is disclosed, see para. 0061, wherein a determination of whether a backlight of a display is on or off is determined by determining the backlight level or brightness); 
providing the first temperature measurement, the second temperature measurement, and the brightness level as input to a storage module (see para. 0062-0063, 0071-0072 wherein the parameters measured are inputted to a storage module 122); and 
determining the ambient temperature based on an output of the storage module (see para. 0064-0068, 0071-0074, 0081 0093, wherein a temperature compensation module 116 receives the inputs and an output handler receives the compensated temperature from the compensation module and a compensated temperature representing the ambient temperature in which the controller is located is determined).
However, Ajax do not expressly or explicitly teaches that the storage module is a neural network. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient 

Regarding claim 18, Ajax further teaches that providing a time series dataset comprising the first temperature measurement, the second temperature measurement, the brightness level, and a measurement of the ambient temperature generated by a third temperature sensor that is separate from the device (para. 0043-0045, 0059, 0062-0065 discloses a temperature sensor 45 positioned in a supply air duct 28 and further teaches a time at which the data point is measured, and/or other attributes that describe the data points or the physical state or condition represented by the data points and wherein the parameters are inputted into a storage module 0062-0063, 0071-0072).
However, Ajax do not expressly or explicitly teaches that the storage module is a neural network and training the neural network with the input parameters. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).


Regarding claim 19, the combination of Ajax and Seem teaches all the materials as applied above. Ajax further teaches determining, by the neural network, an internal heat index associated with the device using the second temperature measurement and the brightness level, wherein the internal heat index comprises an estimation of heat generated by electronic components of the device (see para. 0028-0031, wherein an estimate of the heat generated by the electronic components within the electronic controller is determined and a compensation is made, by a correction factor/internal heat index, see para. 0063-0066, 0079-0081).
However, Ajax do not expressly or explicitly teaches a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.
 
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajax et al. US 2016/0231755A1 (hereinafter Ajax) in view of Seem et al. US2015/0167999A1 (hereinafter Seem) in further view of Nurvitadhi et al. US20180189638 (hereinafter Nurvitadhi).

Regarding claims 8 and 16, the combination of Ajax and Seem teaches the materials as applied above.  However, Ajax do not expressly or explicitly teaches a neural network. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.
However, the combination of Ajax and Seem do not expressly or explicitly teaches that the neural network comprises a recurrent neural network, and wherein an activation function associated with at least one node in the neural network comprises a hyperbolic tangent function.
Examiner contends that a recurrent neural network is a kind of neural network known in the art and Nurvitadhi is evidence of the fact. 
Nurvitadhi teaches a neural network that include recurrent connections within the network and wherein an activation function associated with at least one node in the neural network comprises hyperbolic tangent function (see para. 0003).  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax as modified by .

Allowable Subject Matter
Claims 7, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in form PTOL 892 and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864